IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 8, 2009

         STATE OF TENNESSEE v. ANTHONY DOUGLAS DANSBY

             Direct Appeal from the Criminal Court for Sumner County
                     No. CR482-2008     Dee David Gay, Judge




                 No. M2009-00946-CCA-R3-CD - Filed April 23, 2010



The Defendant, Anthony Douglas Dansby, pled guilty to driving under the influence
(“DUI”), violation of the implied consent law, violation of the seatbelt law, violation of the
open container law, and possession of a Schedule VI controlled substance. In accordance
with Tennessee Rule of Criminal Procedure 37, the Defendant reserved as a certified
question of law the issue of whether the stop of his vehicle, which led to his indictment and
guilty plea, was constitutional. After a thorough review of the record and applicable
authorities, we conclude that the stop of the Defendant’s vehicle was constitutional;
therefore, we affirm the trial court’s judgments.

               Tenn. R. App. P. 3 Appeal as of Right; Judgments of the
                           Criminal Court are Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which D AVID H. W ELLES
and A LAN E. G LENN, JJ., joined.

Lawren B. Lassiter, Gallatin, Tennessee, for the Appellant, Anthony Douglas Dansby.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Deshea Dulany Faughn, Assistant Attorney General; L. Ray Whitley, District Attorney
General; William Lamberth, Assistant District Attorney General, for the Appellee, State of
Tennessee.

                                         OPINION
                                          I. Facts

       This case arises from the stop of the Defendant’s vehicle in Sumner County, which
led to the Defendant being charged with DUI, possession of a Schedule VI controlled
substance (marijuana), violation of the implied consent law, violation of the open container
law, and violation of the seatbelt law. Though he ultimately pled guilty, the Defendant
initially filed a motion to suppress the evidence seized during the stop of his vehicle, and the
trial court held a hearing to dispose of this motion. At this hearing, Kevin Jackson, the
Gallatin Police Department officer who stopped the Defendant’s vehicle, recalled what he
observed that led him to stop the Defendant.

        Officer Jackson testified that, on November 1, 2007, he was assisting a fellow officer,
Jamie Helson, in a traffic stop, when the Defendant drove past the two officers’ squad cars.
As the Defendant passed, Officer Helson remarked to Officer Jackson through his radio that
the driver of the passing car was not wearing a seatbelt. Officer Jackson then followed the
Defendant in his squad car. From behind the Defendant’s vehicle, Officer Jackson observed
that a seatbelt hung by the driver’s seat but that its strap was not pulled across the
Defendant’s body. Also, the officer noticed that the Defendant’s front windshield was
cracked. Officer Jackson stopped the Defendant’s vehicle and, upon walking to the
Defendant’s window, observed that the Defendant still was not wearing a seatbelt. The
officer conceded that he did not recall whether he saw a shoulder strap in the Defendant’s
vehicle when he was standing at the driver’s window speaking with the Defendant. Officer
Jackson testified that he had stopped vehicles similar to the 1977 Chevrolet Caprice
convertible driven by the Defendant and that such cars commonly have shoulder straps.
While Officer Jackson conducted his stop of the Defendant’s vehicle, he obtained evidence
that the Defendant was driving while under the influence.

       Upon examination by the trial court, Officer Jackson testified it was approximately
6:52 p.m. when he stopped the Defendant, but he could not recall whether it was dark
outside. He estimated he followed the Defendant for one hundred yards, “just long enough
to not observe the seat belt,” before stopping him. Officer Jackson testified that the
Defendant was not wearing any kind of belt, either a lap belt or a shoulder strap, when he
spoke with the Defendant at his window.

       On cross-examination, Officer Jackson said he was only briefly stopped behind
Officer Helson’s car before Officer Helson alerted him to the Defendant’s vehicle. He
immediately pulled his squad car onto the road and began pursuing the Defendant. Soon, he
was directly behind the Defendant’s vehicle, where he saw that the Defendant’s shoulder
strap was not pulled across his body. Having observed this, Officer Jackson turned on his
blue lights and stopped the Defendant’s vehicle. He testified that he only noticed the
Defendant’s cracked windshield as he walked up to speak with the Defendant.

      The officer acknowledged that he noted in his official report of the stop that he
stopped the Defendant’s vehicle not only because the Defendant was not wearing a seatbelt

                                               2
but also because the vehicle’s windshield was cracked. He testified, however, that he wrote
this only to be thorough and that he actually only stopped the Defendant’s vehicle because
the Defendant was not wearing a seatbelt. The officer acknowledged that some older
vehicles do not have shoulder straps. He also acknowledged that, as he followed the
Defendant’s vehicle, he had no way of knowing whether the Defendant was wearing a lap
belt. The officer testified he understood that wearing only a lap belt was not a violation of
the law.

        On re-direct examination, Officer Jackson said he was trained to get behind a car and
look between its door and its seat for a hanging belt in order to determine whether the driver
was wearing a seatbelt. He testified that, in his experience, most cars from the ‘70s, ‘80s,
and ‘90s have shoulder straps and that he has pulled over convertibles that have shoulder
straps. According to the officer, when he has stopped vehicles that have only lap belts, such
as antique cars, the drivers typically have paperwork verifying that the vehicle originally only
had a lap belt. He agreed that the Defendant’s car was not a particularly old car, and he did
not expect that it only had a lap belt.

        At the close of the suppression hearing, the trial court found that Officer Jackson’s
observation that the Defendant’s shoulder strap was not attached was a specific and
articulable fact that led to the reasonable suspicion that the Defendant was not wearing a
seatbelt. As such, it held that Officer Jackson properly stopped the Defendant’s vehicle and
that suppression of the evidence that the Defendant was driving under the influence was not
warranted.

                                         II. Analysis

        The Defendant contends Officer Jackson lacked reasonable suspicion to stop his
vehicle, rendering the evidence gathered after the stop inadmissible. The State responds that
the trial court properly admitted the evidence because the officer had reasonable suspicion
to believe the Defendant was not wearing a seatbelt in violation of Tennessee law.

                               A. Certified Question of Law

       Because this appeal comes before us as a certified question of law, pursuant to Rule
37(b) of the Tennessee Rules of Criminal Procedure, we must first determine whether the
question presented is dispositive. An appeal lies from any judgment of conviction upon a
plea of guilty if the defendant entered into a plea agreement under Rule 11(a)(3) but
explicitly reserved with the consent of the State and the court the right to appeal a certified
question of law that is dispositive of the case. Tenn. R. Crim. Proc. 37(b)(2); see State v.
Preston, 759 S.W.2d 647, 650 (Tenn. 1988). Further, the following are prerequisites for an

                                               3
appellate court’s consideration of the merits of a question of law certified pursuant to Rule
37(b)(2):

               (i) The judgment of conviction, or other document to which such
       judgment refers that is filed before the notice of appeal, contains a statement
       of the certified question of law reserved by the defendant for appellate review;

              (ii) The question of law is stated in the judgment or document so as to
       identify clearly the scope and limits of the legal issue reserved;

             (iii) The judgment or document reflects that the certified question was
       expressly reserved with the consent of the state and the trial judge; and

               (iv) The judgment or document reflects that the defendant, the state, and
       the trial judge are of the opinion that the certified question is dispositive of the
       case . . . .

Tenn. R. Crim. P. 37(b)(2)(A)(i)-(iv).

       The record shows that these requirements have been met. The judgment of conviction
contains a statement of the certified question of law with the judge’s signature below:

       Sentence held in abeyance while certified question pending on appeal.
       “Whether or not the officer’s stop and/or seizure of the [D]efendant was based
       on reasonable suspicion supported by specified and articulable facts.” Both
       parties agree this question is dispositive to the case.

The statement clearly identifies the certified question in both scope and legal limits, and it
verifies that the trial court and the State both expressly consented to the reservation of the
certified question. Also, the statement indicates that the trial court, the State, and the
Defendant were of the opinion that the certified question was dispositive in the Defendant’s
case, and we agree. In this case, if Officer Jackson did not have reasonable suspicion to stop
the Defendant’s vehicle, then all evidence seized after the stop of his vehicle would be
excluded. State v. Troxell, 78 S.W.3d 866, 870-71 (Tenn. 2002). As such, this issue is
dispositive on appeal, and we will address it.

                                    B. Motion to Suppress

      The Defendant argues that Officer Jackson’s observation that he was not wearing a
shoulder strap does not amount to a specific and articulable fact giving rise to a reasonable

                                                4
suspicion that the Defendant was violating the seatbelt law. The Defendant notes first that
wearing a lap belt alone satisfies the seatbelt law, and he states that his vehicle was equipped
only with a lap belt. He contends that Officer Jackson could not have detected whether he
was complying with the seatbelt law from where the officer followed in his squad car.
Likening this case to U.S. v. Twilley, the Defendant argues that Officer Jackson’s belief that
the Defendant was not in compliance with the seatbelt law because he was not wearing a
seatbelt amounts to a “mistake of law,” which is an unlawful basis for a vehicle stop. 222
F.3d 1092 (9th Cir. 2000) (holding that a stop based upon an officer’s “good faith”
misunderstanding of the law is nonetheless an unlawful stop).

        The State responds that, given Officer Jackson’s training and experience, his
observation that the Defendant was not wearing a shoulder strap constituted a specific and
articulable fact giving rise to the reasonable suspicion that the Defendant was not wearing
a seatbelt. As such, the State contends, the stop of the Defendant’s vehicle was lawful and
evidence seized therefrom need not be suppressed.

        The standard of review for a trial court’s suppression hearing mandates that its
findings of fact “will be upheld unless the evidence preponderates otherwise.” State v.
Odom, 928 S.W.2d 18, 23 (Tenn. 1996); accord State v. Randolph, 74 S.W.3d 330, 333
(Tenn. 2002). The prevailing party in the trial court is “entitled to the strongest legitimate
view of the evidence adduced at the suppression hearing as well as all reasonable and
legitimate inferences that may be drawn from that evidence.” Odom, 928 S.W.2d at 23.
Furthermore, “[q]uestions of credibility of the witnesses, the weight and value of the
evidence, and resolution and conflicts in the evidence are matters entrusted to the trial judge
as the trier of fact.” Id. However, this court reviews a trial court’s application of the law to
the facts de novo, without any deference to the determinations of the trial court. State v.
Walton, 41 S.W.3d 75, 81 (Tenn. 2001). The defendant bears the burden of demonstrating
that the evidence preponderates against the trial court’s findings. Odom, 928 S.W.2d at
22-23; State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

        Both the United States and Tennessee Constitution protect against unreasonable
searches and seizures. The Fourth Amendment of the U.S. Constitution proclaims that “the
right of the people to be secure . . . against unreasonable searches and seizures, shall not be
violated, and no warrants shall issue, but upon probable cause.” Article 1, Section 7 of the
Tennessee Constitution provides “people shall be secure in their persons, houses, and papers
and possessions, from unreasonable searches and seizures.” Tenn. Const. art. I, § 7.
Generally, to search a person’s property, a warrant is needed. State v. Yeargan, 958 S.W.2d
626, 629 (Tenn. 1997). Evidence seized as a result of a warrantless search of a person’s
property, therefore, “is subject to suppression unless the State demonstrates that the search
or seizure was conducted pursuant to one of the narrowly defined exceptions to the warrant

                                               5
requirement.” Id. A trial court accordingly presumes that a warrantless search or seizure is
unreasonable unless the State demonstrates that one of the exceptions to the warrant
requirement applies to the search. Id.

        One exception to the warrant requirement is when an officer has reasonable suspicion
to believe some criminal action involving a vehicle has occurred. Terry v. Ohio, 392 U.S.
1 (1968). An officer may make a brief investigatory stop if the officer has a reasonable
suspicion based upon specific and articulable facts that a criminal offense has been, is being,
or is about to be committed. Id. Whether reasonable suspicion exists is determined
subjectively, by examining the totality of the circumstances surrounding the stop. State v.
Smith, 21 S.W.3d 251, 256 (Tenn. Crim. App. 1999). An officer may base his stop on
personal observations, information obtained from other officers or agencies, offenders’
patterns of operation, and information from informants. See State v. Lawson, 929 S.W.2d
406, 408 (Tenn. Crim. App. 1996). The rational inferences that a seasoned officer draws
from facts and circumstances may also support his reasonable belief. Smith, 21 S.W.3d at
256.

      At the conclusion of the suppression hearing, the trial court first found that Officer
Jackson pursued the Defendant because Officer Helson informed him that the Defendant was
not wearing a seatbelt:

       I give much credit to the officer’s testimony and his ability to see what he
       testified to. And the record reflects that the officer was assisting Officer
       Helson on West Eastland. Officer Helson saw the [D]efendant drive by not
       wearing a seat belt and this was communicated to Officer Jackson, so Officer
       Jackson falls in behind the [D]efendant’s vehicle.

The trial court then found that, as he followed the Defendant’s car, Officer Jackson saw no
shoulder harness stretched across the driver’s seat of the Defendant’s car. Satisfied that the
Defendant indeed was not wearing a seatbelt, he stopped the Defendant’s vehicle based upon
the Defendant’s failure to wear a seatbelt:

       So [Officer Jackson] was focused on [the one issue of the Defendant not
       wearing a seatbelt.] The officer testified that it was getting dark, he could still
       see, that the area was well lit. The officer testified he followed the
       [D]efendant approximately 100 yards. There was nothing obstructing his view
       and he was looking for a seat belt violation. He clearly saw that there was no
       shoulder harness from the A frame to the seat or the seat of the vehicle because
       he clearly saw–and I find that that is very clear that he clearly saw that there
       was no shoulder harness. He stopped this vehicle for a violation of the seat

                                               6
       belt law.

The court then concluded that Officer Jackson’s observation that the Defendant was not
wearing a shoulder harness was a “specific and articulable fact that leads to a reasonable
suspicion that the [D]efendant was not restrained,” in violation of the safety belt law. As
such, the trial court found that the stop was constitutional, and it denied the Defendant’s
motion to suppress.

        First, we note that the record does not preponderate against the trial court’s findings
of fact. Officer Jackson testified that Officer Helson told him he had not seen a seatbelt on
the Defendant as the Defendant drove past his vehicle. Also, Officer Jackson testified that,
after he was informed that the Defendant was not wearing a seatbelt, he followed the
Defendant closely and pulled the Defendant over after he saw that the Defendant was not
wearing a shoulder strap. Thus, the record does not preponderate against the trial court’s
finding that Officer Jackson stopped the Defendant, in part, because he believed the
Defendant was not wearing seatbelt based upon information he received from Officer
Helson. See Odom, 928 S.W.2d at 23. Also, the record does not preponderate against the
trial court’s finding that Officer Jackson did not see the outline of a seatbelt stretched across
the Defendant’s body, inferred that the Defendant was not wearing a seatbelt, and, based on
this, pulled the Defendant over. See id.

        As to whether Officer Jackson’s observations constituted “specific and articulable
fact” leading to the reasonable suspicion that the Defendant was not wearing a seatbelt, we
find guidance in State v. Harris, 280 S.W.3d 832, 839-40 (Tenn. Crim. App. 2008). In that
case, this Court concluded that an officer’s observation that a defendant-driver’s seatbelt was
dangling, unfastened, from the door post constituted reasonable suspicion that the defendant
was in violation of Tennessee Code Annotated section 55-9-603(a)(1) (2006), which requires
any occupant of a passenger motor vehicle to wear a seatbelt when the vehicle is in forward
motion. Id.

       In this case, not only did Officer Jackson observe that no seatbelt was stretched across
the Defendant’s body, but also Officer Helson told Officer Jackson that he had not seen a
seatbelt on the Defendant when the Defendant drove past Officer Helson’s vehicle. Thus,
both the arresting officer’s own observations and the observations of his fellow officer,
Officer Helson, support the stop of the Defendant’s vehicle. See Harris, 280 S.W.3d at 839-
40; see also Lawson, 929 S.W.2d at 408 (“An officer may base his stop on personal
observations, information obtained from other officers or agencies, offenders’ patterns of
operation, and information from informants.”). The Defendant’s insistence that his vehicle
was not equipped with a shoulder strap is unavailing for three reasons: First, Officer
Jackson’s observation that no shoulder strap was attached need only lead to a “reasonable

                                               7
suspicion” not the absolutely necessary conclusion that the Defendant was not wearing a
seatbelt. Because most vehicles have shoulder straps and because Officer Jackson believed
a car like the Defendant’s would have a shoulder strap, his suspicion that the Defendant was
not wearing a seatbelt was reasonable. Second, the Defendant introduced no evidence at the
suppression hearing that his vehicle, in fact, did not have a shoulder strap. Finally, Officer
Jackson testified that the Defendant was not wearing even a lapbelt when he spoke with the
Defendant at his window after stopping him. We conclude that Officer Jackson had
reasonable suspicion to stop the Defendant’s vehicle. Thus, his stop of the Defendant’s
vehicle was constitutional, and suppression of the evidence seized during this stop is not
necessary. The trial court properly denied the Defendant’s motion to suppress. The
Defendant is not entitled to relief.

                                      III. Conclusion

       After a thorough review of the evidence and relevant authorities, we conclude that the
stop of the Defendant’s vehicle was constitutional. Accordingly, we affirm the trial court’s
judgments.

                                                  __________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              8